DETAILED ACTION
Election/Restrictions
Claims 2-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 11,177,219 B1, hereinafter “Youn”) in view of  Kuo et al. (US 2017/0212318 A1, hereinafter “Kuo”).
Regarding claim 1, Youn discloses a silicon photonic structure (Fig. 3) comprising: 
an electrical integrated circuit (EIC) (130); 
a photonic integrated circuit (PIC) (224) disposed on top of the EIC;
at least one waveguide disposed on top of the PIC (interposer layer 110 include an optical redistribution layer such as a waveguide layer for optical redistribution; Col. 5, lines 3-6) and forming a bridging layer, 
an integration fan-out redistribution (InFO RDL) (218) layer disposed on top of the waveguides.  Furthermore, Youn discloses the chip (120) comprises optoelectronic device that may include plurality of waveguides (Col. 5, lines 24-37).
Note the examiner is interpreting the Youn prior art wherein the layer (102) of the photonic device is the upper most layer. 
However, Youn does not explicitly discloses the waveguide is a polymer waveguide and wherein at least one polymer waveguide comprises a core layer comprising a first polymer at  least two cladding layers comprising a second polymer that surrounds the core layer.
	Kuo teaches a photonic device having a polymer waveguide (Fig. 1: 9, 10, and 11) forming a bridging layer (Para [0014], [0025]).  Kuo further teaches the waveguide comprises a first and second cladding (Claims 1 and 5).
	It would have been obvious to one having ordinary skill in the art to recognize the waveguides in Youn’s photonic device can be substituted the multi-clad polymer waveguide of Kuo’s photonic device.  One would be motivated substitute for Kuo’s waveguide since polymer waveguide is more flexible and the multiple cladding provides improved insulation and optical signal isolation.
	Claim 15, Youn/Kuo teach the invention of claim 1 and Kuo further teaches an optical fiber can be placed in the bridge (21) as the waveguide (19) (Kuo: Para [0014]).
Claim 16, Youn discloses a wafer-level system comprising: (Fig. 3) comprising: 
a wafer carrier (102);
a plurality of dies disposed on the wafer carrier, wherein each of the plurality of dies comprise at least one photonic integrated circuit (PIC) (224) and at least one electrical integrated circuit (EIC) (130);
a waveguide (interposer layer 110 include an optical redistribution layer such as a waveguide layer for optical redistribution; Col. 5, lines 3-6) coupled to the at least one PIC to provide inter-die optical interconnections; and 
an integrated fan-out redistribution (InFO RDL) (218) layer disposed on top of each of the plurality of dies.
Furthermore, Youn discloses the chip (120) comprises optoelectronic device that may include plurality of waveguides (Col. 5, lines 24-37).
Regarding the limitation “the plurality of dies are bonded on the wafer carrier before polymer waveguide formation is considered product-by-process wherein the claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 (I.)).
However, Youn does not explicitly discloses the waveguide is a polymer waveguide.
	Kuo teaches a photonic device having a polymer waveguide (Fig. 1: 9, 10, and 11) forming a bridging layer (Para [0014], [0025]).  Kuo further teaches the waveguide comprises a first and second cladding (Claims 1 and 5).
	It would have been obvious to one having ordinary skill in the art to recognize the waveguides in Youn’s photonic device can be substituted the multi-clad polymer waveguide of Kuo’s photonic device.  One would be motivated substitute for Kuo’s waveguide since polymer waveguide is more flexible.
	Claim 17.  Youn teaches the interposer (110) may be a part of a wafer and may be composed of silicon, glass, ceramic or an organic material (Col. 4, lines 35-46).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Kuo (Youn/Kuo) as applied to claim 1 above, and further in view of Budd et al. (US 2017/0047312 A1, hereinafter “Budd”).
Youn/Kuo teach the invention of claim 1, however, Youn/Kuo do not teach the SiPh structure further comprises an optical lens and a grating-coupler, wherein a fiber is coupled to the optical lens which directs a light signal through a supportive filling, the EIC and the PIC to the SiPh grating coupler.
Budd teaches a package interposer (610) mounted on a substrate for coupling to an external light source.  A hole is formed through the substrate and an optical fiber device (630) with a focusing lens (632) is aligned to the hole (624) to allow light beams (634) to transmit between corresponding optical fibers (630) and the vertical grating couplers (554) (Para [0073]).  It would have been obvious to one having ordinary skill in the art to recognize the optical coupling scheme of Budd would have been modifiable to the SiPh structure of Youn/Kuo.  The modification would direct light through the RDL layer and the polymer bridging layer to the grating coupler.  Budd teaches such coupling scheme enables shorter electrical connections between the VLSI chip (505) and the electrical circuitry and optoelectronic device of the photonics system (Para [0075]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Youn/Kuo/Budd as applied to claim 13 above, and further in view of Lipson et al. (US 2017/0351026 A1, hereinafter “Lipson”).
Lipson teaches molding a polymer lens onto a silicon wafer (See Abstract and Fig. 1A).  The examiner considers such an integrated lens structure reads on the limitation of the optical les is formed with polymer and silicon.  
It would have been obvious to one having ordinary skill in the art to recognize the molding method of Lipson would have been modifiable to the a silicon wafer waveguide such as the SiPh structure of Youn/Kuo/Budd.  One would be motivated to integrate the polymer lens on the silicon waveguide to increase coupling efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2874                                                   /RYAN A LEPISTO/                                                                                           Primary Examiner, Art Unit 2874